Fourth Court of Appeals
                                         San Antonio, Texas
                                               January 28, 2015

                                              No. 04-14-00514-CV

                               IN THE INTEREST OF R.E.S. AND R.K.S.,

                        From the 407th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2007-CI-04448
                                Honorable Gloria Saldana, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to March 11, 2015.

                                                                        PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Shannon Kathleen Dunn                        Mark L. Medley
                 Law Office of Beth Watkins                   Law Office of Mark L. Medley, P.C.
                 926 Chulie Dr                                901 NE Loop 410, Suite 903
                 San Antonio, TX 78216-6522                   San Antonio, TX 78209

                 Beth Watkins                                 Robert L. Graul, Jr.
                 Law Office of Beth Watkins                   Attorney at Law
                 926 Chulie Dr                                115 E. Travis Street, Suite 312
                 San Antonio, TX 78216-6522                   San Antonio, TX 78205